Exhibit 10.1


FORM OF UNIFIRST CORPORATION STOCK APPRECIATION RIGHT AWARD AGREEMENT
FOR EMPLOYEES


UNIFIRST CORPORATION


STOCK APPRECIATION RIGHT GRANTED
UNDER THE UNIFIRST CORPORATION
1996 STOCK INCENTIVE PLAN, AS AMENDED


Name of Grantee:
No. of Shares subject to Stock Appreciation Right:


Exercise Price per Share:


Grant Date: [___________, 2010]
Expiration Date: [___________, 2020]


Pursuant to the UniFirst Corporation 1996 Stock Incentive Plan (as amended from
time-to-time, the “Plan”), UniFirst Corporation (the “Company”) hereby grants to
the Grantee named above, during the period commencing on the Grant Date and
ending on the Expiration Date, a Stock Appreciation Right (the “Stock
Appreciation Right”) with respect to the number of shares of Common Stock, par
value $.10 per share (the “Stock”) of the Company specified above at the
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan.  This Stock Appreciation Right entitles the
Grantee to the right to receive from the Company shares of Stock having a value
equal to the excess of the Fair Market Value of the Stock on the date of
exercise over the Exercise Price multiplied by the number of shares of Stock
with respect to which the Stock Appreciation Right shall have been exercised,
rounded down to the nearest whole share.  Capitalized terms used herein without
definition shall have the respective meanings ascribed to them in the Plan.
 
1.  
Vesting Schedule.  No portion of this Stock Appreciation Right may be exercised
until such portion shall have vested.  Except as set forth below, and subject to
the discretion of the Committee to accelerate the vesting schedule hereunder,
this Stock Appreciation Right shall be vested and exercisable only as
follows:  100 percent of the shares of Stock subject to this Stock Appreciation
Right shall be vested on the fifth anniversary of the Grant Date, subject to the
Grantee’s continued employment with the Company through such date.  Upon the
occurrence of a Change of Control of the Company, this Stock Appreciation Right
shall become fully vested and exercisable, whether or not this Stock
Appreciation Right or any portion hereof is otherwise vested and exercisable at
such time.

 
2.  
Manner of Exercise.  The Grantee may exercise this Stock Appreciation Right by
giving written notice of exercise to the Company specifying the number of shares
of Stock underlying this Stock Appreciation Right to be exercised.  The Grantee
shall thereupon be entitled to receive, subject to Section 6 hereof, the largest
whole number of shares of Stock with a value closest to, but not in excess of,
the product of (i) the Fair Market Value of a share of Stock on the date of
exercise less the Exercise Price per share, multiplied by (ii) the number of
shares of Stock underlying the Stock Appreciation Right that is being
exercised.  The shares of Stock issued to the Grantee upon exercise of this
Stock Appreciation Right shall be transferred to the Grantee on the records of
the Company or of the transfer agent upon compliance to the satisfaction of the
Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the
Plan.  The determination of the Committee as to such compliance shall be final
and binding on the Grantee.  The Grantee shall not be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Stock subject to this Stock Appreciation Right unless and until this Stock
Appreciation Right shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred such shares to be issued in
connection with such exercise to the Grantee and the Grantee’s name shall have
been entered as the stockholder of record on the books of the Company with
respect to such number of shares.  Thereupon, the Grantee shall have full
voting, dividend and other ownership rights with respect to such number of
shares of Stock.

 
3.  
Termination of Employment.  If the Grantee’s employment by the Company or a
Subsidiary is terminated, (i) this Stock Appreciation Right shall (except as set
forth in Section 3(c) hereof or as otherwise determined by the Committee in its
sole authority and discretion) immediately cease to vest and the vested portion
hereof may be subject to earlier termination as set forth below and (ii) the
Grantee shall immediately forfeit the portion of the Stock Appreciation Right
which is not vested and exercisable as of the date of such termination of
employment.

 
 
(a)
Termination Due to Death.  If the Grantee’s employment terminates by reason of
death, that portion of this Stock Appreciation Right which was vested and
exercisable at the date of death may thereafter be exercised by the Grantee’s
legal representative or legatee for a period of one year from the date of death
or until the Expiration Date, if earlier.

 
 
(b)
Termination Due to Disability.  If the Grantee’s employment terminates by reason
of Disability (as defined in the Plan), that portion of this Stock Appreciation
Right which was vested and exercisable at the time of such termination may
thereafter be exercised for a period of one year from the date of such
termination or until the Expiration Date, earlier.

 
 
(c)
Termination Due to Normal Retirement. In connection with the Grantee’s Normal
Retirement (as defined below), this Stock Appreciation Right shall be deemed to
have fully vested and be exercisable as of the date of such Normal Retirement
and shall continue to be exercisable until the Expiration Date.  For purposes of
this Agreement, the date of the Grantee’s “Normal Retirement” shall mean the
Grantee’s “Normal Retirement Date” as such term is defined in the Company’s
Unfunded Supplemental Executive Retirement Plan (as amended from time-to-time),
without regard to whether the Grantee is a participant in such plan.

 
 
(d)
Termination for Cause.  If the Grantee’s employment terminates for Cause, any
Stock Appreciation Right (whether vested or unvested) held by the Grantee shall
terminate immediately and be of no further force and effect.

 
 
(e)
Other Termination.  If the Grantee’s employment terminates for any reason other
than death, Disability, or Cause, that portion of this Stock Appreciation Right
which was vested and exercisable on the date of such termination may thereafter
be exercisable for a period of three months from the date of termination or
until the Expiration Date, if earlier.

 
The Committee’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.  Any portion of this Stock Appreciation Right which
terminates shall be of no further force and effect.
 
4.  
Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Stock Appreciation Right shall be subject to and governed by all the terms and
conditions of the Plan.

 
5.  
Nontransferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Appreciation Right is exercisable, during the Grantee’s lifetime, only by
the Grantee, and thereafter, only by the Grantee’s legal representative or
legatee.

 
6.  
Tax Withholding. By exercising any portion of this Stock Appreciation Right,
Grantee agrees that he or she shall, not later than the date as of which the
exercise of this Stock Appreciation Right becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Committee for payment of any Federal, state, and local taxes required by law to
be withheld on account of such taxable event.  Notwithstanding the foregoing,
the Grantee acknowledges that the Company shall satisfy the foregoing
withholding liability (but no more than the minimum required withholding
liability) by withholding from the number of shares of Stock otherwise issuable
pursuant to the exercise of the Stock Appreciation Right a number of shares of
Stock with a Fair Market Value equal to such withholding liability.

 
7.  
Miscellaneous.

 
 
(a)
Notice hereunder shall be given to the Company (attention to its Chief Financial
Officer) at its principal place of business, and shall be given to the Grantee
at his or her most recent address as maintained on the Company’s employment
records, or in either case at such other address as one party may subsequently
furnish to the other party in writing.

 
 
(b)
This Stock Appreciation Right does not confer upon the Grantee any rights with
respect to continuance of employment by the Company or any Subsidiary.

 
UniFirst Corporation




By: /s/ Ronald D. Croatti
                          Ronald D. Croatti, Chief Executive Officer